COLEMAN, Chief Justice
(dissenting).
I respectfully dissent for the reasons set out in my original dissenting opinion. In addition it is my view that the Bill of Exception is insufficient because it does not show a ruling by the court on the offer of testimony. The fact that counsel may have anticipated an adverse ruling should not dispense with a requirement that a ruling be obtained. Coleman v. Pacific Employers Insurance Company, 484 S.W.2d 449 (Tex.Civ.App. — Tyler 1972, writ ref., n. r. e.) ; Marek v. Baylor County, Texas, 430 S.W.2d 220 (Tex.Civ.App. — Eastland 1968, writ ref., n. r. e.); United Benefit Fire Insurance Company v. Stock, 344 S.W.2d 941 (Tex.Civ.App. — Houston 1961).
No objection was made at the time the testimony taken on the bill was tendered and no ruling was announced. The mass of testimony offered on the bill was largely unrelated to the questions asked in open court. The answers to those questions were excluded, apparently, on the ground that the questions infringed on the court’s order sustaining appellants’ motion in lim-ine. It is well settled that an erroneous ruling on a motion in limine to suppress testimony cannot be reviewed. It is my opinion that before a question is presented for review, the evidence should be offered, the objection stated, and a ruling secured. Where the bill fails to show an objection to the evidence offered, and a ruling admitting or refusing to admit the proffered evidence, the complaining party should be confined on appeal to the specific ruling of the trial court which prompted the bill of exception. The trial court should not be required to sift the mass of testimony offered to determine whether a portion of it might be admissible on a point to which his attention had not been called. The purpose of the bill is to show the answer the witness would make when an objection to a question has been sustained. Where in the interest of saving time the bill is expanded to include other questions which the attorney anticipates might be subject to an objection, such procedure should be entered upon with the permission of the court, who should require that objections be stated, and who should rule on the admissibility of each question to which an objection is interposed. Such a procedure would obviate the difficulty presented by the informal procedure adopted in this instance. I would hold that no error was shown which was calculated to cause and probably did cause the rendition of an improper judgment.